Name: Commission Regulation (EC) NoÃ 873/2008 of 5Ã September 2008 amending Regulation (EC) NoÃ 712/2007 opening standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography
 Date Published: nan

 6.9.2008 EN Official Journal of the European Union L 239/5 COMMISSION REGULATION (EC) No 873/2008 of 5 September 2008 amending Regulation (EC) No 712/2007 opening standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 43 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 712/2007 (2) opens standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. The closing date for the submission of tenders for the last partial invitation to tender is 10 September 2008. (2) In order to guarantee livestock farmers and the livestock-feed industry supplies at competitive prices in the first few months of the 2008/09 marketing year, the intervention stocks held by the Hungarian intervention agency, the only agency with stocks currently still at its disposal, should continue to be made available on the cereal market, and the days and dates on which tenders may be submitted by operators should be specified in accordance with the meetings scheduled by the Management Committee for the Common Organisation of Agricultural Markets. (3) Regulation (EC) No 712/2007 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 3(1) of Regulation (EC) No 712/2007: From 15 September 2008, the closing dates for the submission of tenders for partial invitations to tender shall be 13:00 (Brussels time) on Wednesday 24 September 2008, 15 October 2008, 29 October 2008, 12 November 2008, 26 November 2008, 3 December 2008 and 17 December 2008. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 163, 23.6.2007, p. 7.